IN THE SUPERIOR COURT OF THE STATE OF DELAWARE
                IN AND FOR NEW CASTLE COUNTY

STATE OF DELAWARE,                          )
                                            )
      v.                                    )      Cr. ID No. 9904019326
                                            )
LUIS G. CABRERA, JR.,                       )
          Defendant.                        )


               Upon Defendant’s Motion to Stay Proceedings – DENIED
                        Submitted:   May 27, 2015
                        Decided:     May 28, 2015

      In February 2001, a Superior Court jury convicted Defendant Luis Cabrera

of two counts of murder in the first degree and related charges. In March 2002, the

trial judge sentenced Defendant to death. The Delaware Supreme Court affirmed

Defendant’s conviction and sentence in 2003. On November 30, 2004, Defendant

filed a Motion for Postconviction Relief.       Over a decade later, Defendant’s

postconviction matter remains pending before this Court. Now, the Court has

received Defendant’s April 17, 2015 Motion to Stay Proceedings and the State’s

April 23, 2015 Answer opposing a stay. The Court heard oral argument on May

27, 2015.

      In consideration of the parties’ submissions and argument, the Court finds as

follows:
          1. In March 2015, the United States Supreme Court granted certiorari in

             Hurst v. Florida 1 limited to the following question: whether Florida’s

             death sentencing scheme violates the Sixth Amendment or the Eighth

             Amendment in light of the Supreme Court’s decision in Ring v. Arizona.2

             Cabrera asserts that because his motion for postconviction relief argues

             that Delaware’s 1991 death penalty statute, codified at 11 Del. C. § 4209,

             is unconstitutional under Ring, the forthcoming United States Supreme

             Court decision in Hurst will impact his case before this Court and

             therefore a stay is appropriate.

          2. More than nineteen (19) years have passed since the murders of Vaughn

             Rowe and Brandon Saunders, for which Cabrera was convicted over

             sixteen (16) years ago. More than fourteen (14) years have passed since

             Cabrera’s convictions were affirmed by the Delaware Supreme Court.

             Cabrera began his pursuit for postconviction relief over a decade ago and

             briefing in Cabrera’s postconviction proceedings in this Court is now

             complete.

          3. Concerns regarding judicial economy militate in favor of proceeding to a

             decision on Cabrera’s Motion for Postconviction Relief.



1
    Hurst v. Florida, 135 S. Ct. 1531 (Mar. 9, 2015).
2
    Ring v. Arizona, 536 U.S. 584 (2002).
                                                  2
     4. If the forthcoming United States Supreme Court Hurst decision

        promulgates any new principle of constitutional law that has retroactive

        application to Cabrera, then it can be addressed at the appropriate time.

     NOW, THEREFORE, on this 28th day of May, 2015, the Motion to Stay

Proceedings filed by Defendant Luis G. Cabrera, Jr. is hereby DENIED.

     IT IS SO ORDERED.

                                     Andrea L. Rocanelli
                                     _____________________________
                                     Honorable Andrea L. Rocanelli




                                        3